Title: From John Adams to Rev. John Disney, 13 July 1810
From: Adams, John
To: Disney, Rev. John



Dear Sir
Quincy near Boston July 13th: 1810.

This letter will be presented to you by The Reverend Thaddeus Mason Harris Minister of Dorchester the next Town to this my very good Neighbor and worthy Friend, and what is of much more importance a Gentleman of Ingenuity and Learning, and what is of more consequence yet, of Spotless Morals and exemplary Piety.
He has business of an interesting Nature in England, and has occasion for a Voyage on account of his health, which has been for some time delicate, from too intense application to study as I believe. You will find him a rational creature, and not a fanatic in Religion, or Politicks; In him you will find the simplicity of a man and a Christian and you need not suspect any Intrigues of a Sinister Politician Ecclesiastical or Civill.
I have received several Valuable Volumes, and several seperate Publications from you, for which I have formerly thanked you, and now repeat my Expressions of Gratitude.
We are so mauled in this Country by the Hammer of all the Earth and the Hammer of all the Seas that we have no leisure to produce any thing worth presenting to you. I venture however to send you a little Volume of Discourses on Davila, which I published in loose papers twenty years ago in hopes of checking the Progress of Democratical Frenzy in this Country then in full sympathy with the madness of France. Whether it ever did any good or not, I know not, and that is the greatest affliction of honest Men who engage in Public services and sacrafice their Ease, their Comforts, their Fortunes, their Health, and risque their Lives, from the pure principle of doing good: that after all their Labours, Sufferings and sorrows, the World is left in doubt and they themselves are not very clearly convinced, whether they have done any good or not.
The pleasant Hours I passed at the Hide with my Friend Mr. Thomas Brand Hollis, and his Sister Miss Brand, are still fresh in my memory, and I cannot but wish my Friend Mr Harris, may be as happy there as I was;—though he cannot be accompanied by his amiable Consort as I was.
Mrs Adams requests me to present to you her best respects and her high Esteem.
My son John Quincy Adams, who has been tossed like his Father, from his Cradle on the tempestuous Ocean of Politicks, is now in Russia, as a Minister Plenipotentiary from the United States. Since his departure, Our university have published his Lectures on Rhetorick and Oratory, deliverd while he was Professor. I send you all the Copy I have, and am very sorry it is not in my Power to send you one, more decently bound.
I cannot conclude without recollecting the vast number of men of the Highest Power, The greatest Talents, and most universal Reputation who have departed since I left England: nor without dropping a Tear over those whom I tenderly loved as my Friends. With great Esteem and real affection, / I am sir your Friend and Humble Servant,

John Adams